 In the Matter of TRUSCONSTEEL COMPANYandLOCAL 487,INTERNA-TIONAL ASSOCIATIONOF BRIDGE,STRUCTURALAND ORNAMENTAL IRONWORKERS (AFL)In the Matter of TRUSCON STEEL COMPANYandNEW DEAL LODGE 404,INTERNATIONAL ASSOCIATION OF MACHINISTS (AFL)Cases Nos. R-2561 and R-2565.-Decided June 30, 1941Jurisdiction:steel fabricating manufacturingindustry.Investigation and Certification of Representatives:existence of questions: com-pany refusedto negotiate new contractsuntil unions are certified by Board ;elections necessary.Unit Appropriate for Collective Bargaining:determination of whether produc-tion and machineshop employees constitutesingle unit or two separate unitshelddependent on desires of employees.Practice and procedure:jurisdictionaldispute : althoughtwo affiliates of Amer-ican Federation of Labor seek to representsame employees,petitionsnot dis-missed since third union,unaffected by jurisdictional dispute, seeks to representsame employees;consolidation:sincethe issuesarising in both cases are closelyrelated, two cases consolidated for purposes of decision.Mr. Thomas F. Patton,andMr. William B. Belden,of Cleveland,Ohio, andMr. E. J. Magee,of Youngstown, Ohio, for the Company.Mr. Harold Stern,of New York City, andMr. Honor V. Kelly,ofYoungstown, Ohio, for Local 487.Mr. A. P.Nobozny,of Lorain, Ohio, for the I. A. M.Mr. Meyer Bernstein,of Pittsburgh, Pa., for the S. W. O. C.Mr. Frederic B. Parkes, p2nd,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn April 11 and 29, 1941, respectively, Local 487, InternationalAssociation of Bridge, Structural and Ornamental Iron Workers,A. F. L., herein called Local 487, and Lodge 404, InternationalAssociation of Machinists, A. F. L., herein called the I. A. M., filed33 N. L. It. B., No. 14.61 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the Regional Director for the Eighth Region (Cleveland, Ohio)separate petitions alleging that a 'question affecting commerce hadarisen concerning the representation of employees of Truscon SteelCompany, Youngstown, Ohio, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On April 21 and May 3, 1941, respec-tively, the National Labor Relations Board, herein called the Board,acting pursuant to Section-9 (c), of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered investigations with respect to the petitions ofLocal 487 and the I. A. M. and authorized the Regional Directorto conduct them and to provide for appropriate hearings upon duenotice.On May 5, 1941, the Regional Director issued separate noticesof hearing, copies of which were duly, ,served upon the Company,Local 487, the I. A. M., and upon Steel Workers Organizing Com-mittee, C. I. O., 'herein called the S.W. O. C., labor organization-claiming to represent employees directly affected by each of theinvestigations.Pursuant to notice, separate hearings were held onMay 15 and 16, 1941, at Youngstown, Ohio, before Max W. John-stone, the Trial Examiner duly - designated by the Chief TrialExaminer.The Company, Local 487, the I. A. M., and the S. W. O. C.were represented by counsel or official representatives and,. par-ticipated in each of the hearings:Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.The S.. W. O. C.moved that the petition filed by Local 487 be dismissed upon theground that the unit sought by Local 487 was inappropriate. TheTrial Examiner reserved ruling on this motion for the Board.Themotion is hereby denied for reasons set forth below.During thecourse of the hearings the Trial Examiner made various rulings onother motions and on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed:The rulings are herebyaffirmed.On May 27, 1941, Local 487 filed a brief which the Boardhas considered.Since the issues arising in both cases are closelyrelated,we shall consolidate the, two cases for the purpose ofdecision. TRUSCON STEEL. COMPANY63Upon the entire record in the cases, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYTruscon Steel Company,' a Michigan corporation, is engaged inthe manufacture of steel window products, steel doors, floor systems,steel deck roofs, steel joists, railroad crossings, metal lathe products,reinforcing steel, road reinforcing, steel insulation, steel poles, andpressed and drawn steel products.The' Company operates plants atYoungstown, Ohio, Cleveland, Ohio, Los Angeles, California, Gads-den,Alabama, Baltimore, Maryland, and Bremen, Indiana.The,latter plant ceased active operations in May 1941.The instant caseis concerned only with the Youngstown plant, which produces 75per cent of the total output of the Company.The principal rawmaterials used by the Company consists of steel in the followingforms : rods, wire, strip sheets, bars, angles, special sections, barroyce, lathes, plates, channels, structural and floor plates.Duringthe year 1940 the Company purchased approximately 300,000 tonsof raw materials, of which approximately 200,000 tons were pur-chased and shipped to it from points outside the State of Ohio.During the same period the Company produced in Ohio finishedproducts valued at approximately $14,000,000, of which approximately $12,000,000 were sold and shipped to points outside the StateofOhio.The Company employs approximately 1,548 employeesat its Youngstown plant.,II.THE ORGANIZATIONS INVOLVED.Local 487, International Association of Bridge, Structural andOrnamental Iron Workers, is a labor organization affiliated with theAmerican Federation of Labor, admitting employees of the Companytomembership.iAt the present time Republic Steel Corporation owns approximately 97 per cent of theoutstanding stock of Truscon Steel Company.It is one of 437 stockholders of the Company.None of the other stockholders,,who own approximately 22,000 shares of Truscon SteelCompany stock,have any connection with Republic Steel Corporation.Truscon Steel'Company is a separate and distinct corporate entity having its own offices,board of di-rectors,office staffs,etc.Truscon Steel Company is a fabricator and engages in a businessseparate and 'distinct from that of Republic Steel Corporation,which is-engaged in the basicsteel industry.Truscon Steel Company buys from Republic Steel Corporation all the steelrequired of the character manufactured by the latter.Truscon Steel Company buys thatportion of its requirements which are not within the facilities of Republic Steel Corporationfrom other steel companies. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDNew Deal Lodge 404, International Association of Machinists, isa labor organization affiliated with the American Federation ofLabor, admitting employees of the Company to membership.SteelWorkers Organizing Committee is a labor organization, affili-ated with the Congress of Industrial Organizations, admitting em-ployees of the Company to membership.III.THE QUESTIONS CONCERNING REPRESENTATIONOn March 7, 1941, Local 487 attempted to negotiate a new collectivebargaining agreement with the Company.On April 1, 1941, theCompany refused to sign an agreement .until Local 487 was certifiedby the Board.On April 10, 1941, the I. A. M. requested the Com-pany to meet with it in a conference to negotiate a new collectivebargaining agreement which would be reduced to writing and signed.The Company refused to sign any agreement until the I. A. M.should be certified by the Board. Statements of the Board's FieldExaminer introduced into evidence show that Local 487, the I. A. M.,and the S. W. O. C. represent a substantial number of the Company'semployees.2The parties further stipulated at the hearing that theS.W. O. C. represents employees of the Company directly affectedby the investigation.We find that questions have arisen concerning the representationof employees of the Company.1V.THE, EFFECT OF THE QUESTIONS CONCERNING REPRESENTATION UPONCOMMERCEWe find that the questions concerning representation. which havearisen occurring in connection with the operations of the Companydescribed in Section I, above, have a close, intimate, and substantialrelations to trade,-traffic, and commerce among the several States andtend to lead to labor disputes burdening and. obstructing commerceand the free flow of commerce.2Local 487 filed application cards dated between 1935 and 1941 and dues records for thecurrent year with the Field Examiner.The dues records did, not bear the signatures ofthe members, but for each dues record there was a corresponding application for member-ship.A comparison of the dues records with a list of employees submitted by the Companyfrom its pay roll of May 1, 1941, disclosed that 743 employees.of the Company are mem-bers in good standing of Local 487.There are approximately 1345 production employees.The S. W. O. C. filed with. the Field Examiner 302 membership cards, of which 240 weredated between January and May 1941 and 62 were undated. The Field Examiner, foundthe signatures of 205 cards to be genuine and to be the names of persons on the Company'spay roll of May 1, 1941.He found further that 100 employees have'signed applicationsfor membership in both the S. W. O. C. and Local 487 and are claimed as active membersby both organizations.The I. A. Al. filed authorization cards with the Field Examiner who found that 77 boregenuine signatures, which were names of persons on the Company's pay roll of May 1,1941.There are approximately 110 machine-shop employees. TRUSCON STEEL COMPANYV. THE APPROPRIATE UNIT65Local 487 contends that all production employees in the Youngs-[own plaint of the Company, including boilerhouse employees. butexcluding policemen, foremen, timekeepers, male and female janitors,female nurses, factory-office , clerks, expeditor, production clerks,print-shop employees, all salaried and supervisory employees, officeemployees, yardmasters, carpenters, electricians, machinists, machin-isthelpers, inspectors,millwrights, and related employees in themechanical department, constitute a unit appropriate for the purposesof collective .bargaining.The I. A. M. claims that all machine-shop employees in the Youngs-town plant of the company, including machinists, machinist helpers,machinist apprentices, millwrights, pipefitters, heat treaters, black-smiths, blacksmith helpers, grinders in the machine shop, drill-pressoperatorswho work under the master mechanics, welders in themachine shop, carpenters and electricians who work under the mas-ter mechanics, diemakers, die repairmen, all, toolroom employees, andallboilerhouse employees, excluding supervisory and clerical em-ployees, constitute a_unit appropriate for the purposes of collectivebargaining.The S. W. -O. C., on the other hand, contends that all productionand maintenance employees, in all the plants of the Company, ex-eluding policemen, foremen, timekeepers, male and female janitors,female nurses, factory-office clerks, expeditor, production clerks,print-shop employees, office employees, and all salaried and super-visory employees, constitute a single unit appropriate for collectivebargaining purposes, and that the foregoing units requested by Local487 and the I. A. M. are inappropriate. If the Board should findthe system-wide unit inappropriate, the S. W. O. C. further contendsthat the above-mentioned employees in the Youngstown plant of theCompany constitute a single appropriate unit.The.Company contends that the respective units sought by Local487 and the I. A. M. are appropriate.In the main, the employees in the unit sought by Local .487 areproduction workers, employed in the Company's main plant, fabri-cating steel into many products.Those whom the I. A. Al. seeksto. represent are, generally speaking, maintenance employees, work-ing directly under, the supervision of . the master mechanics. .Themajority of such employees work for the most part in the machineshop, which is located in a separate building, across a road, fromthe main production plant.The toolroom is a part of the machineshop.The boilerhouse is a separate building on the opposite sideof the plant from the machine shop.Millwrights are ei%gaged prin-cipally in ,the repair of the production machinery and necessarily 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDspend most of their time in the production plant as do the pipefitters.The maintenance employees are further distinguished from the pro-duction employees in that they are, in general, paid a higher hourlyrate than the latter.Local 487 commenced its organizational activities at the Company'sYoungstown plant in September 1935, when it was chartered, therebysuperseding Federal Labor Union No. 18288, A. F. L:, which hadtheretofore exercised jurisdiction over the Company's employees.Asa result of negotiations between Local 487 and the Company in 1935and 1936, an agreement was executed, containing provisions govern-ing hours of work, rates of pay, and general working conditions,extending to the same employees as are in the unit sought by Local487 herein.The Company -did not sign the agreement but orallyaccepted it.On May 10; 1939, Local 487 and the Company enteredinto another oral agreement, similar to that made in 1936, but ex-tending only to the production employees who were members ofLocal 487.On March 7, 1941, Local 487 attempted. to- negotiate anew agreement, which the Company refused to sign.On April 12,1941, however, the Company granted the demands for a wage in-creasemade by Local 487 on April 1, 1941. Throughout, all itsnegotiations, Local 487 has, in general, not sought to bargain forthose employees it would exclude from the unit nor for those employeeseligible to membership in the I. A. M.The I. A. M. commenced its organizational activities in the Com-pany's Youngstown plant in March 1933 and chartered New DealLodge 404 in August 1933. On April 2, 1933, the I. A. M. sub-mitted to the Company a document stating its desires in regard toworking conditions and labor policies of the Company.The Com-pany orally agreed to most of the provisions, covering hours of work,seniority rights, wage rates; classifications of employees, and otherlabor policies.As a result of negotiations by the I. A. M., a policygoverning apprentices was adopted by the Company in 1934.Againin 1935, the I. A. M. submitted certain proposals governing laborpolicies, to most of which the Company orally agreed. It was pro-vided that these agreements should_ continue in effect indefinitelyuntil notice 'of a change should be given by either party. Thebenefit of the negotiations made by the I., A. M. extended to allemployees working under the master mechanics and included allthose categories of employees in the unit herein sought by the I. A. M.The S. W. O. C. commenced its organizational activities at theCompany's Youngstown plant, sometime before February 26, 1941,when its local was chartered at Youngstown.The S. W. O. C.offered no evidence of its organizational activities in other plants ofthe Company in support of its contention for a system-wide unit TRUSCON STEEL COMPANY'67of all production and maintenance employees of the Company'svarious plants.International Association of Bridge, Structural and OrnamentalIron Workers has chartered locals at Los Angeles, California; Balti-more, Maryland; and Bremen, Indiana.The three locals have nego-tiated agreements for the production employees in the Company'splants located in those cities.In each instance, the Company has madeoral agreements and the bargaining unit in each plant is generallythe same as that sought by Local 487 herein.The only plants em-ploying machinists are those at Baltimore, Maryland, and Youngs-town, Ohio, and in both plants the L A.M. has negotiated for suchmachinists.From the foregoing it appears that the production and machine-shop employees of the Company's Youngstown plant might properlyconstitute a single unit or two separate bargaining units.We shalldirect that two elections be held, one among the production em-they desire to be represented by the S. W. O. C., by Local 487, orby neither, and the other among the machine-shop employees of theCompany's Youngstown plant to determine whether they desire tobe represented by the S. W. O. C., by the I. A. M., or by neither.If the employees voting in the two elections select the same repre-sentative, they will constitute a single appropriate unit. If theychoose different representatives, they will constitute two separateand distinct appropriate units.There remains for consideration the question of whether certainspecific groups of employees should be included in the voting units.The S. W. O. C. would include yardmasters and Local 487 wouldexclude them from the unit.Yardmasters expedite freight move-ment inside the plant, reduce demurrage fees as much as possible,and arrange the transfer of cars to the proper tracks. Since theirduties appear to be chiefly supervisory, we shall exclude them fromthe voting units.'The S. W. O. C. would also include carpenters and electricians inthe,unit.Local 487 would exclude them, and the I. A. M. would-include only those carpenters and electricians who work directlyunder the supervision of the master mechanics. Carpenters andelectriciansare engaged principally in maintenance work. Theformer, also brace freight after it is loaded in the railroad cars ;the latter repair electrical equipment and power lines in the plant..Local, 487, however, has admitted 8 or 10-carpenters and 20 or 25,electricians to membership and has bargained for their in the past.In view of- these facts, we shall include in the voting unit of themachine-shop employees, those carpenters and electricians who are,450122-42=vol. 336 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder the supervision of the master mechanics, and, in the votingelectricians.A's to boilerhouse employees, both the I. A. M. and Local 487desire to represent them. -Since both labor organizations arechartered by international unions affiliated with and subject to dis-cipline by the same parent body, a jurisdictional conflict therebyarises.We have consistently dismissed proceedings wherein twounions subject to discipline by the same parent body have disagreedover the extent of their jurisdiction.However, since the S. W. 0. C.,which is not a party to the jurisdictional dispute, is seeking to repre-sent employees of the Company in a unit which includes. theboilerhouse employees, we must determine the question of theirrepresentation which has been raised in this proceeding, irrespectiveof the incidental or collateral dispute over jurisdiction between theI.A. M. and Local 487, both of which are affiliated with. the Amer-ican Federation of Labor.'The I. A. M. has admitted two boiler-house employees to membership and has bargained for them. Itappears that certain of these employees are engaged part of the timein maintenance work. In -view of these facts, we shall include themin the voting unit of the machine-shop employees.The Company, the I. A. M., Local 487, and the S. W. 0. C. requestthat policemen, foremen, timekeepers, male and female janitors,female nurses, factory-office clerks, expeditor, production clerks, print-shop, employees, office employees, and all salaried and supervisoryemployees be excluded from - the voting- units.We shall exclude allsuch employees from the voting units.VI.THE DETERMINATION OF REPRESENTATIVESLocal 487, the J. A. M., and the Company requested that the payroll of May 7, 1941 be used for the purpose. of determining eligibilityto vote in the elections.The S. W. 0. C. urges the use of the payroll nearest to. the date of election for 'such purpose.We find noreason to depart from our usual practice and shall accordingly directthat the employees of the Company eligible to vote in' the elections-shall be those employees who were employed during the pay-rollperiod immediately preceding the date 'of the Direction of Electionsherein, subject to such limitations and additionsas are setforth inA he Direction..8 SeeMatter of Long Bell Lumber CompanyandInternationalAssociation ofMachinists,Local No. 1350, affiliated with the American Federation of Labor,16 N. L. R. B. 892 ;Matterof Campbell,Wyant& Cannon Foundry Co.andLocal 539, International Union,UnitedAutomobile Workers of America, C. I.0., 32 N. L. R. B. 416. TRUSCON STEEL COMPANY69Upon the basis of the above findings of fact and upon the entirerecord in the cases, the Board makes the following :CONCLusION OF LAWQuestions affecting commerce have arisen concerning the repre-sentation of employees of Truscon, Steel Company, Youngstown,Ohio, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the Act.DIRECTION OF ELECTIONS,By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-"tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Truscon Steel Company, Youngstown, Ohio, elections by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Eighth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations,among all employees of the Company's Youngstown plant in each'of the two following groups described below who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during such pay-roll period because they were ill or on vacation or in the active mili-tary service or training of the United States, or temporarily laid off,but excluding policemen, foremen, timekeepers, male and femalejanitors, female nurses, factory-office clerks, expeditor, productionclerks,print-shop employees, office employees, yardmasters, allsalaried and supervisory employees, and employees who have sincequit or been discharged.for cause :1:Among all production employees, including carpenters andelectriciansnotworking under the supervision of the mastermechanics, but excluding machinists, machinist helpers, inspectors,millwrights, and related employees in the mechanical department, todetermine whether they desire to be represented by Local 487, Inter-nationalAssociation of Bridge, Structural and Ornamental IronWorkers, affiliated with the American Federation of Labor, or bySteelWorkers Organizing Committee, affiliated with the Congress